Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 1 of 18 - Page ID#:
                                     258




                             Exhibit 9
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 2 of 18 - Page ID#:
                                     259


  Statement   Compl. ¶                  Challenged Statement                     Basis for
     No.                                                                         Dismissal

     1.        148(a),      “HEARTBREAKING VIRAL VIDEO . . . Viral            Not of and
              172(c)(1)     video appears to show teens harassing Nathan      concerning
                            Phillips in DC”                                   Sandmann

                                                                              Substantially
                                                                              true

     2.        148(b),      “HEARTBREAKING VIRAL VIDEO . . . ‘I’M             Not of and
              172(c)(ii)    A VIETNAM VETERAN AND I KNOW                      concerning
                            THAT MENTALITY OF ‘THERE’S ENOUGH                 Sandmann
                            OF US, WE CAN DO THIS’”
                                                                              No defamatory
                                                                              meaning

     3.        148(c),      “NATIVE AMERICAN WAR VET: ‘THIS                   Substantially
              172(c)(iii)   YOUNG FELLA PUT HIMSELF IN FRONT                  true
                            OF ME AND WOULD NOT MOVE”
                                                                              No defamatory
                                                                              meaning

     4.        148(d)       “We are hearing from a Native American elder      Not of and
                            and Vietnam War veteran speaking to CNN after     concerning
                            a disturbing viral video shows a group of teens   Sandmann
                            harassing and mocking him in the nation’s
                            capital.”                                         Substantially
                                                                              true
                            “A Native American elder and Vietnam war
                            veteran is speaking to CNN after a disturbing     Subjective
               181(b)       viral video shows this group of teenagers         opinion
                            harassing and mocking him.”
                                                                              Opinion based
                                                                              on disclosed
                                                                              facts

     5.         148(e)      “Nathan Phillips was beating his drum and         Not of and
                            singing an American Indian protest song . . .     concerning
                            when he saw a clash erupting between a group of   Sandmann
                            teenaged students and four African American
                            young men preaching about the bible and           Substantially
                            oppression . . . .”                               true

                                                                              No defamatory
                                                                              meaning




                                               1
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 3 of 18 - Page ID#:
                                     260


  Statement   Compl. ¶                   Challenged Statement                       Basis for
     No.                                                                            Dismissal

     6.         148(f),     “‘When I was there and I was standing there and      Not of and
              172(c)(iv),   I seen that group of people in front of me and I     concerning
               181(c),      seen the angry faces and all of that I realized I    Sandmann
                189(f)      had put myself in a really dangerous situation,
                            you know, it was like here is a group of people      Subjective
                            who were angry at somebody else and I put            opinion
                            myself in front of that and all of a sudden I am
                            the one who all that anger and all that wanting to
                            have the freedom to just rip me apart, you know,
                            that was scary. I’m a Vietnam times veteran and
                            I know that mentality of ‘there’s enough of us,
                            we can do this.’”

     7.        148(g),      “Then Phillips describes the tense moments now       Substantially
              172(c)(v)     being replayed over and over again online when       true
                            a young man got right in his face, watch.”
                181(d)                                                           No defamatory
                            “He [Phillips] said the young man got right in       meaning
                            his face.”

     8.        148(h),      “‘When I started going forward and that massive      Substantially
              172(c)(vi),   groups of people started separating and              true
                181(e)      separating and moving aside to allow me to
                            move out of the way, or to proceed, this young       No defamatory
                            feller put himself in front of me and wouldn’t       meaning
                            move. And, so I couldn’t – if I took another
                            step, I would be putting my person into his
                            presence, into his space, and I would have
                            touched him, and that would have been the thing
                            that the group of people would have needed to
                            spring on me.’”




                                                2
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 4 of 18 - Page ID#:
                                     261


  Statement   Compl. ¶                   Challenged Statement                      Basis for
     No.                                                                           Dismissal

     9.         148(i),      “We condemn the actions of the Covington           Not of and
                157(d),      Catholic High School students towards Nathan       concerning
                165(i),      Phillips specifically, and Native Americans in     Sandmann
              172(c)(vii),   general, Jan. 18, after the March for Life, in
                216(h)       Washington, D.C. We extend our deepest             Subjective
                             apologies to Mr. Phillips. This behavior is        opinion
                             opposed to the Church’s teachings on the dignity
                             and respect of the human person. The matter is
                             being investigated and we will take appropriate
                             action, up to and including expulsion . . .”

                             “The Roman Diocese has condemned those
                181(f)       teens’ actions.”

     10.        157(a)       “‘SHAMEFUL ACT [–] VIRAL VIDEO                     Not of and
                             CAPTURES TEENS MOCKING NATIVE                      concerning
                             AMERICAN VETERAN.”                                 Sandmann

                                                                                Substantially
                                                                                true

                                                                                Subjective
                                                                                opinion

                                                                                Opinion based
                                                                                on disclosed
                                                                                facts

     11.        157(b)       “You’ve probably seen it by now, the viral video   Not of and
                             sweeping the Internet of a mob of MAGA hat         concerning
                             wearing high school students surrounding a         Sandmann
                             Native American chanting and drumming in the
                             nation’s capital at the Indigenous Peoples         Substantially
                             March.”                                            true

                                                                                No defamatory
                                                                                meaning




                                                3
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 5 of 18 - Page ID#:
                                     262


  Statement   Compl. ¶                Challenged Statement                       Basis for
     No.                                                                         Dismissal

     12.       157(c)    “He and others were harassed and taunted by          Not of and
                         students from Covington Catholic High School,        concerning
                         a private all boys school in Kentucky . . . .”       Sandmann

                                                                              Substantially
                                                                              true

                                                                              Subjective
                                                                              opinion

     13.       157(e)    “Well those are some tough words, and clearly        Not of and
                         these boys are not getting a good education,         concerning
                         because it makes little sense to angrily chant       Sandmann
                         ‘build the wall’ to a population with literally
                         zero illegal immigrants, who were here long          Subjective
                         before we were.”                                     opinion

                                                                              No defamatory
                                                                              meaning

     14.       157(f)    “Nathan Phillips has told CNN that these kids        Not of and
                         originally started shouting at a group of African-   concerning
                         Americans and he walked between them trying          Sandmann
                         to break up the shouting match that followed.
                         What did you think when you saw these kids           No defamatory
                         starting to circle Nathan Phillips?”                 meaning

                                                                              Substantially
                                                                              true

     15.       157(g)    “As an attorney I felt that this qualified as a legal Not of and
                         definition of assault. They were causing an           concerning
                         apprehension, an objective fear of offensive          Sandmann
                         contact or harm.”
                                                                               Opinion based
                                                                               on disclosed
                                                                               facts

     16.       157(h)    “What you mentioned, they originally started by      Not of and
                         taunting a group of African-Americans, they          concerning
                         moved over to Nathan Phillips and your group.”       Sandmann

                                                                              Subjective
                                                                              opinion



                                             4
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 6 of 18 - Page ID#:
                                     263


  Statement   Compl. ¶                Challenged Statement                       Basis for
     No.                                                                         Dismissal

     17.       165(a)    “Teens in Make America Great Again hats              Not of and
                         taunted a Native American elder at the Lincoln       concerning
                         Memorial”                                            Sandmann

                                                                              Subjective
                                                                              opinion

                                                                              Substantially
                                                                              true

     18.       165(b)    “A crowd of teenagers surrounded a Native            Not of and
                         American elder and other activists and mocked        concerning
                         them after Friday’s Indigenous Peoples March at      Sandmann
                         the Lincoln Memorial.”
                                                                              Subjective
                         “A crowd of teenagers surrounded a Native            opinion
               216(b)    American elder and other activists and appeared
                         to mock them after Friday’s Indigenous Peoples       Opinion based
                         March at the Lincoln Memorial.”                      on disclosed
                                                                              facts

                                                                              Substantially
                                                                              true

     19.       165(c)    “‘I did not feel safe in that circle,’ said Kaya     Not of and
                         Taitano, a student at the University of the          concerning
                         District of Columbia who participated in the         Sandmann
                         march and shot the videos.”
                                                                              Subjective
                         “Kaya Taitano, a student at the University of the    opinion
               216(d)    District of Columbia, participated in the
                         Indigenous Peoples March earlier in the day.
                         She said the teens were chanting things like
                         ‘Build the wall’ and ‘Trump2020.’ . . . ‘I did not
                         feel safe in that circle,’ she said.”




                                              5
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 7 of 18 - Page ID#:
                                     264


  Statement   Compl. ¶                Challenged Statement                       Basis for
     No.                                                                         Dismissal

     20.       165(d)    “She [Taitano] told CNN that the teens were          Not of and
                         chanting things like ‘Build the wall’ and ‘Trump     concerning
                         2020.’”                                              Sandmann

                         “Kaya Taitano, who shot the viral video, said the    No defamatory
               201(d)    teens were chanting ‘Build the wall’ and             meaning
                         ‘Trump2020.’”

                         “Kaya Taitano, a student at the University of the
                         District of Columbia, participated in the
               216(d)    Indigenous Peoples March earlier in the day.
                         She said the teens were chanting things like
                         ‘Build the wall’ and ‘Trump2020.’ . . . ‘I did not
                         feel safe in that circle,’ she said.”

     21.       165(e)    “Taitano said the whole incident started when        Not of and
                         the teens and four young African-Americans,          concerning
                         who’d been preaching about the Bible nearby,         Sandmann
                         started yelling and calling each other names.”
                                                                              No defamatory
                                                                              meaning

     22.       165(f),   “Phillips walked through the crowd, and Taitano      Substantially
               216(e)    said things were starting to calm down until he      true
                         got to the grinning boy seen in the video. ‘This
                         one kid just refused to move and he just got in      Subjective
                         Nathan’s face,’ she said.” Other boys circled        opinion
                         around, she said. ‘They just surrounded him and
                         they were mocking him and mocking the                Opinion based
                         chant . . . .’”                                      on disclosed
                                                                              facts
                         “The situation was starting to grow calm until
                         Sandmann got in Phillips’ face, Taitano said.
                         Phillips kept chanting and beating his drum as
               201(e)
                         other boys circled around, ‘mocking him and
                         mocking the chant,’ Taitano said.”




                                             6
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 8 of 18 - Page ID#:
                                     265


  Statement   Compl. ¶                Challenged Statement                         Basis for
     No.                                                                           Dismissal

     23.       165(g),   “‘I was scared, I was worried for my young             Subjective
               216(f)    friends. I don’t want to cause harm to anyone,’        opinion
                         Phillips told CNN’s Sara Sidner. ‘I don’t like
                         the word ‘hate.’ I don’t like even saying it, but it   No defamatory
                         was hate unbridled. It was like a storm.’”             meaning

                         “Phillips said the teen blocked his path as he       Not of and
               201(f)    tried to keep moving. ‘I was scared,’ Phillips       concerning
                         told CNN’s Sara Sidner. ‘I don’t like the word       Sandmann
                         ‘hate.’ I don’t like even saying it, but it was hate
                         unbridled. . . .”

                         “Nathan Phillips, an elder with the Omaha Tribe,
               216(c)    said the confrontation felt like ‘hate unbridled.’
                         In the moment, he said he was scared for his
                         safety and the safety of those with him.”

     24.       165(h),   “‘What the young man was doing was blocking            Substantially
               216(g)    my escape. I wanted to leave. I was thinking,          true
                         ‘How do I get myself out of this? I want to get
                         away from it,’ Phillips said.”                         No defamatory
                                                                                meaning
               201(c)    “Phillips has said the teen [Sandmann] blocked
                         his escape.”

               227(f)    Asked if he should have walked away, Phillips
                         said he tried but couldn’t. ‘I was blocked,’ he
                         said.”

     25.       165(j)    “Phillips also appeared upset in a video Taitano       Not of and
                         posted after the confrontation. He wiped away          concerning
                         tears as he talked about the chants of ‘build that     Sandmann
                         wall.’”
                                                                                No defamatory
                                                                                meaning
               216(i)    Video of Phillips saying “I heard them saying,
                         ‘Build that wall, build that wall.’”




                                             7
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 9 of 18 - Page ID#:
                                     266


  Statement   Compl. ¶                Challenged Statement                       Basis for
     No.                                                                         Dismissal

     26.       172(a),   “Native American man confronted by teens             Not of and
               207(b)    speaks out.”                                         concerning
                                                                              Sandmann

                                                                              No defamatory
                                                                              meaning

                                                                              Substantially
                                                                              true

     27.       172(b)    “Nathan Phillips, a Native American elder with       Not of and
                         the Omaha tribe, shares how he felt after he was     concerning
                         mocked by a crowed of teenagers wearing              Sandmann
                         ‘Make America Great Again’ hats during the
                         Indigenous Peoples March in Washington.”             Subjective
                                                                              opinion

               235(d)    “[Phillips] felt like he was being mocked . . . .”   Opinion based
                                                                              on disclosed
                                                                              facts

     28.       181(a)    “VIRAL VIDEO [–] MAGA HAT TEENS                      Not of and
                         TAUNT NATIVE AMERICAN AT                             concerning
                         INDIGENOUS PEOPLES MARCH.”                           Sandmann

                                                                              Substantially
                                                                              true

                                                                              Subjective
                                                                              opinion

     29.       189(b)    “Phillips described what he felt was hatred          Not of and
                         coming from the young people in the crowd,           concerning
                         who are pupils at Covington Catholic School in       Sandmann
                         Kentucky . . . .”
                                                                              Subjective
                                                                              opinion




                                              8
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 10 of 18 - Page ID#:
                                      267


  Statement   Compl. ¶                 Challenged Statement                      Basis for
     No.                                                                         Dismissal

     30.       ¶ 189(c)   CNN question: “Tell us what happened, what          Not of and
                          transpired between you and the young people         concerning
                          who were all standing around you? How did           Sandmann
                          you end up surrounded by this group of young
                          people with the MAGA hats on?”                      Subjective
                                                                              opinion
                          Phillips Answer: “. . . it escalated into an ugly
                          situation that I found myself in the middle of.     No defamatory
                          Yeah, I found myself in the middle of it, sort of   meaning
                          woke up to it.”

     31.       189(d)     CNN question: “What did it feel like that you       Not of and
                          were witnessing?”                                   concerning
                                                                              Sandmann
                          Phillips Answer: “Oh, what I was witnessing
                          was just hate? Racism? Well, hate. What I’m          Subjective
                          saying is that when these folks came there, these opinion
                          other folks were saying their piece, and these
                          others they got offended with it because they
                          were both just expressing their own views. And
                          if it’s racism, that’s what it was because the folks
                          that were having their moment there, they were
                          saying things that I don’t know if I agreed with
                          them or not, but some of it was educational, and
                          it was truth, and it was history about religious
                          views and ideologies, but these other folks, the
                          young students, they couldn’t see it. They had
                          one point of view, it seemed, and that was their
                          point of view was the only point of view that
                          was worthwhile.”




                                              9
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 11 of 18 - Page ID#:
                                      268


  Statement   Compl. ¶               Challenged Statement                     Basis for
     No.                                                                      Dismissal

     32.       189(e)    CNN question: “Were you trying to calm the        Not of and
                         situation down basically when you saw kind of     concerning
                         things seemed to spiral out of control?”          Sandmann

                         Phillips Answer: “I think so. I think that was the Subjective
                         push, that we need to use the drum, use our         opinion
                         prayer and bring a balance, bring a calming to
                         the situation. . . . It looked like these young men
                         were going to attack these guys. They were
                         going to hurt them. They were going to hurt
                         them because they didn’t like the color of their
                         skin. They didn’t like their religious views.
                         They were just here in front of the Lincoln –
                         Lincoln is not my hero, but at the same time,
                         there was this understanding that he brought the
                         (Emancipation Proclamation) or freed the slaves,
                         and here are American youth who are ready to,
                         look like, lynch these guys. To be honest, they
                         looked like they were going to lynch them. They
                         were in this mob mentality. . . . To allow such
                         hate and racism . . .”




                                           10
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 12 of 18 - Page ID#:
                                      269


  Statement   Compl. ¶                Challenged Statement                         Basis for
     No.                                                                           Dismissal

     33.       189(g)    CNN question: “The young man that was                  Substantially
                         standing in front of you, what was he doing and        true
                         what was he trying to do as you were playing the
                         drum. Were you fearful? Were you trying to             Subjective
                         leave?”                                                opinion

                         Phillips Answer: “. . . I had realized where I’m at
                         and what I was doing, and I realized there was
                         other people with me and I didn’t want them to
                         get hurt because there was 100-plus of these
                         young men who were well-fed and healthy and
                         strong and ready to do harm to somebody. And
                         they just wanted that point of ‘This is it’ and
                         spring. If this young man thought that he was
                         [at] that point and what I was trying to do, I
                         realized where I was at. I needed an out. I
                         needed to escape. I needed to get away. I
                         needed to retreat somehow, but the only way I
                         could retreat at that moment, is what I see, is just
                         to go forward, and when I started going forward
                         and that mass of groups of people started
                         separating and moving aside to allow me to
                         move out of the way or to proceed, this young
                         fellow put himself in front of me and wouldn’t
                         move. If I took another step, I would be putting
                         my person into his presence, into his space and I
                         would’ve touched him and that would’ve been
                         the thing that the group of people would’ve
                         needed to spring on me. Because if I would’ve
                         reached out with my drum or with my hands and
                         touched him, that would’ve given them – I did
                         that. I struck out, and that’s not what I was
                         doing. The song I was singing, the reason for it,
                         was to bring unity and to bring love and
                         compassion back into our minds and our beings
                         as men and as protector of what is right. . . .”




                                             11
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 13 of 18 - Page ID#:
                                      270


  Statement   Compl. ¶                Challenged Statement                       Basis for
     No.                                                                         Dismissal

     34.       189(h)    CNN question: “Does it feel like hatred toward       Not of and
                         you because the kids will say, ‘Oh we were just      concerning
                         chanting our school chants and this person came      Sandmann
                         in between us as we were chanting our school
                         chants and we were not being hateful.’ What did      Subjective
                         it feel like to you?’”                               opinion

                         Phillips Answer: “I’m sorry. I don’t mean to         Substantially
                         laugh. Well, yes, I do, I guess. I heard that        true
                         rhetoric before and it’s just one of those things,
                         it’s got to be like water off a duck’s back. Time
                         for lies to not be accepted anymore. I don’t
                         accept their ‘I’m just chanting a school chant.’”

     35.       189(i)    CNN question: “Was there fear? . . . What did it     Not of and
                         feel like in that scenario for you as you were       concerning
                         standing there sort of surrounded and the chants     Sandmann
                         were going on and the young man was standing
                         sort of in your face?”                               Subjective
                                                                              opinion
                         Phillips Answer: “When they said, ‘Let’s go hit
                         the drum, let’s go sing, let’s reclaim our space
                         here’ because this was the Indigenous Peoples
                         March rally, and when these two groups came
                         together and started that and I was witnessing as
                         it escalated from just two small groups, then the
                         other one just went back and got more people,
                         went back and got more people, went back and
                         got more people until there were over 100
                         people, maybe 200 young men there facing
                         down what, four individuals? Why did they
                         need 200 people there other than it’s hate and
                         racism? They had their target. They had their
                         prey.”




                                            12
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 14 of 18 - Page ID#:
                                      271


  Statement   Compl. ¶                Challenged Statement                     Basis for
     No.                                                                       Dismissal

     36.       189(j)    CNN question: “Were they being hateful, just        Not of and
                         bottom line? Did you feel hate from this group      concerning
                         of people? Did it feel like they were being         Sandmann
                         aggressive?”
                                                                             Subjective
                         Phillips Answer: “I do believe that’s all I could   opinion
                         feel, and I don’t like feeling it.”
                                                                             No defamatory
                                                                             meaning

     37.       189(k)    CNN question: “One of the things they said is       Not of and
                         we weren’t protesting against Native Americans.     concerning
                         We were there for the March for Life and we         Sandmann
                         were just chanting – and this is kind of putting
                         the blame on you – and that this person came        Subjective
                         into our space and we were just getting all hyped   opinion
                         up. Do you buy that?”
                                                                             No defamatory
                         Phillips Answer: “Not in the least.”                meaning

     38.       189(l)    CNN question: “What really happened?”               Not of and
                                                                             concerning
                         Phillips Answer: “They were there looking for       Sandmann
                         trouble, looking for something. . . .”
                                                                             Subjective
                                                                             opinion

                                                                             No defamatory
                                                                             meaning




                                            13
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 15 of 18 - Page ID#:
                                      272


  Statement   Compl. ¶               Challenged Statement                       Basis for
     No.                                                                        Dismissal

     39.       189(m)    CNN question: “You dispute what they’re trying      Not of and
                         to push off, which is basically, ‘We were just      concerning
                         chanting our school chants and this person came     Sandmann
                         into our space and we were just being happy-go-
                         lucky kids.’”                                       Subjective
                                                                             opinion
                         Phillips Answer: “No, not happy go lucky. If
                         they was happy go lucky, we would’ve been
                         laughing and enjoying each other’s presence and
                         company because that’s the kind of thing I like
                         to do. I like to meet people. . . . But what was
                         happening there, there was nothing happy go
                         lucky about it. It was just, ‘Build the wall’ and
                         some of the things that I heard but can’t really
                         say I exactly heard that because it was way over
                         there, and they could say, ‘Oh nobody said that.
                         It wasn’t us who said that.’ So it’s one of those
                         he-said, she-said, things and what I’m saying is
                         that they were being very aggressive and they
                         were very ready to hurt somebody. They just
                         needed a reason. . . .”

     40.       194(a)    “I do wanna read to you what the Native             Substantially
                         American gentleman said. He said look, I’ve         true
                         read the statement from Nick Sandmann, he said
                         he stared at me for a long time and he didn’t
                         apologize and he believes there are intentional
                         falsehoods in his testimony.”

                         “I have read the statement from Nick Sandmann,
                         the student who stared at me for a long time. He
               194(b)    did not apologize, and I believe there are
                         intentional falsehoods in his testimony.”




                                            14
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 16 of 18 - Page ID#:
                                      273


  Statement   Compl. ¶                Challenged Statement                         Basis for
     No.                                                                           Dismissal

     41.       201(b)    “A video that shows white high school students         Not of and
                         in Make America Great Again hats and shirts            concerning
                         mocking a Native American elder shocked the            Sandmann
                         country, leading to widespread denunciations of
                         the teens’ behavior.”                                  Subjective
                                                                                opinion

                                                                                Opinion based
                                                                                on disclosed
                                                                                facts

                                                                                Substantially
                                                                                true

     42.       207(c)    “Let’s be absolutely clear about something here:       Subjective
                         Whatever else may have been said about it or           opinion
                         our country’s reactions to it, the racist disrespect
                         of Nathan Phillips, a Native American elder, by        Opinion based
                         Nick Sandmann and his MAGA-hat clad                    on disclosed
                         classmates of Covington Catholic High School at        facts
                         the Lincoln Memorial is nothing new.”

     43.       207(d)    “Indeed, the very form of anti-native ridicule and Not of and
                         disrespect of personhood and culture caught on     concerning
                         multiple videos that day predates Donald J.        Sandmann
                         Trump and his base by centuries.”
                                                                            Subjective
                                                                            opinion

     44.       207(e)    “Just business as usual in America, which is why Substantially
                         when Sandmann was filmed smirking at Phillips true
                         as his raucous peers whooped and jeered in the
                         background I wasn’t surprised at all.”           Subjective
                                                                          opinion

                                                                                No defamatory
                                                                                meaning

     45.       207(f)    “It also didn’t shock me when the all-boys             Not of and
                         Catholic school crew went so far as to shout           concerning
                         ‘build the wall’ at a Native American, according       Sandmann
                         to Phillips’ account of the event.”
                                                                                No defamatory
                                                                                meaning



                                             15
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 17 of 18 - Page ID#:
                                      274


  Statement   Compl. ¶                Challenged Statement                        Basis for
     No.                                                                          Dismissal

     46.       207(g)    “And the irony isn't lost on me that white kids –     Not of and
                         descendants of Europe, presumably – would             concerning
                         shout ‘build the wall’ at a man whose ancestry        Sandmann
                         on this soil is tens of thousands of years old.”
                                                                               No defamatory
                                                                               meaning

     47.       207(h)    “And that is the only difference here: Sandmann       Substantially
                         intentionally mocked a native elder for the           true
                         entertainment of his friends, got caught, and still
                         won’t apologize.”                                     Subjective
                                                                               opinion

                                                                               Opinion based
                                                                               on disclosed
                                                                               facts

     48.       227(c)    “Omaha Nation elder Nathan Phillips says he           Subjective
                         thinks Nick Sandmann, the Catholic school teen        opinion
                         with whom he faced off last week in
                         Washington, is skirting accountability and needs
                         to apologize for his actions.”

     49.       227(d)    “Phillips said the students surrounded him, and       No defamatory
                         Sandmann blocked his path to the Lincoln              meaning
                         Memorial steps. He heard some students chant,
                         ‘Build the wall,’ he said.”                           Substantially
                                                                               true

     50.       227(e)    “‘When I put myself in prayer and used that           Not of and
                         drum to reach God, that mass of young men             concerning
                         surrounded me and the folks that were with me,’       Sandmann
                         he said.”
                                                                               Substantially
                                                                               true

                                                                               No defamatory
                                                                               meaning




                                             16
Case: 2:19-cv-00031-WOB-CJS Doc #: 31-10 Filed: 05/15/19 Page: 18 of 18 - Page ID#:
                                      275


  Statement   Compl. ¶               Challenged Statement                      Basis for
     No.                                                                       Dismissal

     51.       235(c)    “Phillips, on the other hand, told CNN this week   Substantially
                         he felt hatred coming from the young people in     true
                         the crowd. When asked about Nick standing in
                         front of him, Phillips told CNN he was trying to   Subjective
                         retreat and the only way he could do so was to     opinion
                         go forward. ‘When I started going forward and
                         that mass of groups of people started separating
                         and moving aside to allow me to move out of the
                         way or to proceed, this young fellow put himself
                         in front of me and wouldn’t move,’ Phillips
                         said.”

     52.        237      “Teens in MAGA gear mock a Native American         Not of and
                         Vietnam vet, and @secupp wishes she could tell     concerning
                         them there’s no place for this in our society.     Sandmann
                         ‘Unfortunately, that’s wrong. Adults model this
                         very behavior all the time – on social media and   Subjective
                         on the street. And it’s awful.’”                   opinion

     53.        239      “Video shows a crowd of teenagers wearing          Not of and
                         ‘Make America Great Again’ hats taunting a         concerning
                         Native American elder after Friday’s Indigenous    Sandmann
                         Peoples March at the Lincoln Memorial
                         cnn.it/2FM8De6.”                                   Substantially
                                                                            true
                         “Video shows a crowd of teenagers wearing
                240      ‘Make America Great Again’ hats taunting a         Subjective
                         Native American elder after Friday’s Indigenous    opinion
                         Peoples March at the Lincoln Memorial
                         https://CNN.it/2FRKItZ.”




                                           17
